Citation Nr: 0931845	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
heel injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2002 until 
February 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

In his substantive appeal, the Veteran had requested a 
hearing before a Veteran's Law Judge sitting at the RO.  
However, he later withdrew this request, as indicated in an 
October 2008 Report of Contact.  


FINDINGS OF FACT

1.  The Veteran sustained a right heel injury in service.

2.  Although the Veteran has reported continuous 
symptomatology in the form of right heel pain, the objective 
evidence fails to demonstrate any current pathology.


CONCLUSION OF LAW

A right heel injury was not incurred in or aggravated by 
active service.  38 U.S.C.A § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Veteran contends to have injured his right heel during 
active service.  Specifically, treatment records from Camp 
Pendleton indicate that he fell from the top of a helicopter 
while performing maintenance on the aircraft in May 2005.  
The Veteran landed on his feet and sustained a fracture of 
his right heel.  As an initial matter, the Board notes that 
the Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

Again, the Veteran's service treatment records reflect that 
in May 2005, he fell off of an aircraft and landed on his 
feet.  X-ray imaging of the right foot and heel showed a 
nondisplaced fracture through the posterior tuberosity of the 
calcaneus.  No other fractures were noted and the surrounding 
soft tissue was normal.  A follow-up examination one week 
after the accident showed no mild heel edema and tenderness 
to palpation.  The heel was placed in a cast for four weeks.  
In December 2005 the Veteran was seen for a physical 
examination at Camp Pendleton and was released without 
limitations.  The remaining service treatment records do not 
show complaints or treatment referable to the right heel.  At 
separation, the Veteran reported that he was not in any pain, 
and although his right heel did cause him some pain it did 
not limit his usage of the foot.

Based on the foregoing, the service treatment records show 
that the Veteran had an injury during active service.  
Following the Veteran's February 2006 separation from active 
service, he underwent a VA examination in August 2006.  At 
that time, he complained of pain in his right heel for the 
preceding year.  The localized pain occurred two times a day 
and lasted two hours each time.  On a scale of 1 to 10 (where 
10 is the worst pain) the Veteran rated his pain level at 7.  
While there was no functional impairment, the Veteran 
reported pain on walking and standing.  An objective 
examination of the right foot revealed no tenderness, 
weakness, edema, atrophy or disturbed circulation.  Pes 
planus and pes cavus were not present and the examiner stated 
that the Veteran had no limitations with standing or walking.  
Non-weight bearing x-rays of the right foot were within 
normal limits.  The examiner declined to give a diagnosis 
regarding the right heel as he found no active pathology.

In February 2008, the Veteran indicated that pain in his 
right heel was exacerbated by prolonged periods of time spent 
on his feet.  Specifically, he stated that pain began after 
30 minutes or more and it was his opinion that his VA 
examination was flawed as, at the time of his examination, he 
had not been on his feet for a prolonged period of time.

In considering the lay and medical evidence detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

In the present case, the Veteran's right heel pain is capable 
of lay observation and thus his statements constitute 
competent evidence.  However, pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Moreover, the question of whether the 
Veteran's right foot pain is a manifestation of an earlier 
injury involves complex medical issues which, as a lay 
person, he is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the service treatment records 
reflecting an in-service injury.  However, based on the 
absence of objective evidence of a right foot disability upon 
VA examination in August 2006, it must be concluded that such 
injury resolved without any objective residuals prior to 
separation.  Moreover, while the Veteran has complained that 
the VA examination was not performed after prolonged 
standing, this impacts the degree of symptoms found, rather 
than whether any disability exists at all.  In other words, 
as there was no structural evidence of residual disability of 
the bone or tissue of the right foot, there is no reason to 
expect different results regardless of the Veteran's activity 
immediately beforehand.


In conclusion, service connection for residuals of a right 
heel injury must be denied.  As the preponderance of the 
evidence is against claim, the benefit of the doubt rule is 
not applicable.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for residuals of a right heel injury is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


